Case 1:16-cv-03993-VSB Document7 Filed 11/14/18 Page 1 of 58

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, Civ. Action No.
ex rel. (UNDER SEAL], QUI TAM COMPLAINT
Plaintiff, FILED UNDER SEAL
PURSUANT TO

v. 31 U.S.C. § 3730(b)2

[UNDER SEAT], DEMAND FOR JURY TRIAL

Defendants.

 
Case 1:16-cv-03993-VSB Document7 Filed 11/14/18 Page 2 of 58

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, STATE
OF CALIFORNIA, STATE OF DELAWARE,

Civ. Action No.

STATE OF FLORIDA, STATE OF QUI TAM COMPLAINT
GEORGIA, STATE OF HAWAII, STATE OF

ILLINOIS, STATE OF INDIANA, STATE OF ! FILED UNDER SEAL
IOWA, STATE OF MASSACHUSETS, PURSUANT TO

STATE OF MINNESOTA, STATE OF 31 U.S.C, § 3730(b)2

MONTANA, STATE OF NEVADA, STATE
OF NEW JERSEY, STATE OF NEW
MEXICO, STATE OF NEW YORK, STATE
OF NORTH CAROLINA, STATE OF
RHODE ISLAND, STATE OF TENNESSEE,
STATE OF VERMONT,

COMMONWEALTH OF VIRGINIA,
DISTRICT OF COLUMBIA,

DEMAND FOR JURY TRIAL

ex rel. JAY MEYER,
Plaintiff,
Vv.

PRAXAIR INC., PRAXIAR
DISTRIBUTIONS INC., and DOES 1-100,

Defendants.

 

COMPLAINT
On behalf of the United States of America, and on behalf of State of California, State of
Delaware, State of Florida, State of Georgia, State of Hawaii, State of Illinois, State of Indiana,
State of Iowa, State of Massachusetts, State of Minnesota, State of Montana, State of Nevada,
State of New Jersey, State of New Mexico, State of New York, State of North Carolina, State of

1
Case 1:16-cv-03993-VSB Document7 Filed 11/14/18 Page 3 of 58

Rhode Island, State of Tennessee, State of Vermont, Commonwealth of Virginia, District of
Columbia, (the “States), Relator Jay Meyer files this gui tam Complaint against Defendant
Praxair Inc. (“Praxair”), Defendant Praxair Distributions, Inc. (“PDI”), and Does 1-100

(individually, or collectively “Defendants”), alleging as follows:

INTRODUCTION

1. This is an action to recover treble damages and civil penalties on behalf of the
United States of America and the States (collectively the “Government”) in connection with a
scheme to defraud the Government by seeking and obtaining payment of claims for products
Defendants knew were defective as a result of a systemic failure of quality controls that resulted in
the consumption and use of extremely hazardous drugs and medical devices. Defendants failure to
properly monitor, maintain, and cure its defective products from at least 2007 to the present in
direct violation of express certifications of compliance with federal regulations and its own internal
safety guidelines, resulted in the payment of millions of dollars for unqualified and unsafe medical
products.

2. “Put a band aid on it.” That was the solution to several critical safety breaches
within and among Praxair facilities and devices that produced, stored, and distributed highly
flammable, hazardous industrial and medical gases for healthcare facilities and military
institutions around the world. The net result of this corporate, profit-driven philosophy that
permeated every division and subsidiary of Praxair was to create a network of extremely
vulnerable hospitals, military bases, and private communities who use or neighbor Praxair

products and facilities.
Case 1:16-cv-03993-VSB Document7 Filed 11/14/18 Page 4 of 58

3. Praxair is the largest producer of industrial and medical gases in North America,
which include oxygen, hydrogen, and nitrogen, among many others. Praxair produces, stores,
and distributes these gases to public and private institutions across the country.

4. Praxair typically enters into five-year contracts with regional manufacturers,
public and private hospitals, branches of the military, and many others to sell liquid and gaseous
product depending on the needs and capacity of the customer. In some cases, Praxair delivers
liquefied gas to its own storage vessels built at the customer site, or Praxair converts the product
at its air separation plants, and delivers the gas in cylinders.

5. For its oxygen business, Praxair produces liquid and gaseous oxygen to numerous
federal institutions for a variety of purposes including treating patients, flying military aircraft,
and underwater training exercises, among numerous others. Chief among the safety concerns
with respect to oxygen production is cleanliness.

6. As described by Praxair itself, “System cleanliness is critical in oxygen
components and systems because contaminants may cause functional anomalies or ignition.
Insufficient cleanliness of components used in oxygen systems can result in the ignition of
contaminants or components by a variety of mechanisms such as high velocity particle impact,
adiabatic compression, mechanical impact, or friction.” Praxair Standard GS-38, Section 4.1.

7. Accordingly, federal and industry guidelines, adopted by the Federal Government,
impose strict requirements with respect to the cleaning and use of oxygen producing devices.
Indeed, Praxair has its own internal guidelines, GS-38, which it is required to follow in the
production, storage, distribution, and use of oxygen. Further, GS-38 imposes these guidelines on

all downstream Praxair vendors, who must ensure that the component parts for the oxygen
Case 1:16-cv-03993-VSB Document7 Filed 11/14/18 Page 5 of 58

producing devices, such as valves, regulators, and flow meters, are created, stored, and shipped
with the utmost care taken to avoid contamination.

8. Among the products Praxair sells to hospitals, virtually all divisions of the military,
federal and state prisons, state universities, and local fire and police departments, which contain
these component parts from downstream vendors are, the Grab n Go Advanced Respiratory
Systems, High Flow Therapy Delivery System, Microbulk Medical Gas Delivery, MedipureTM -
LC Single and Dual Cylinder Carts, and Emergency Oxygen Supply Manifolds.

9. Publicly, Praxair claims to maintain a safety record and compliance program that is
superior to that of its peers in the industry, proclaiming, “Praxair is consistently a top safety
performer — five times better than the U.S. industrial average and three times better than the
U.S. chemical industry average. And we maintain this level of safety by actively seeking out risk
factors and continuously improving performance worldwide in every key safety metric.”

10. As further explained, underscoring the safety implications of the improper use of
its products, Praxair explains:

At Praxair, we take care of your needs so you can take care of your patients. Tens of

thousands of hospitals, clinics, nursing homes and other healthcare facilities trust us to

provide medical gases like nitrogen to preserve vital blood and tissue, helium for MRIs,
and oxygen and respiratory therapy gases to help patients breathe.

In an industry that touches all of our lives, we know our customers expect the highest

quality medical gases and equipment, and the most comprehensive service — and that's

what we deliver. We are a single reliable source for medical and specialty gases,
equipment and services. Our distribution network is the largest in the United States.

11. Within the Company, however, compliance personnel and auditors are regularly
chastised or ignored for attempting to implement measures that comport with federal and internal

safety guidelines. Praxair’s justification for the rejection of these necessary safety and often

lifesaving measures is cost — safety is routinely compromised in the interest of profits.
Case 1:16-cv-03993-VSB Document7 Filed 11/14/18 Page 6 of 58

12. | Throughout the relevant time period, Praxair has sold these gases to various levels
of Government while recklessly flouting Government regulations and internal guidelines requiring
their safe production and use. As a result of these violations, several disasters or near disasters
have occurred across the country, including at Praxair and non-Praxair facilities.

13. Relator is a former Praxair Engineer who was a certified Praxair auditor with an
extensive career in the industry. Among his many responsibilities during his 18 years of service
with Praxair was oxygen cleaning auditor for which he traveled the country inspecting the facilities
of Praxair and its downstream vendors for cleanliness. Relator has personal knowledge of
Praxair’s pervasive quality assurance failures, and the dangerous conditions those failures created
for its employees, and for the millions of consumers of its industrial and medical gases.

14. Asa certified oxygen-cleaning auditor, Relator discovered numerous safety and
cleanliness violations of internal, industry, and federal regulations. Among the violations observed
and reported by Relator are:

e Contaminated valves used for Praxair’s Grab ‘n Go cylinders and other medical
devices;

e Non-compatible materials used at Praxair and non-Praxair facilities;
e Use of unapproved vendors for Praxair oxygen producing products;

e Using unapproved vendors and approving unqualified vendors without an audit;
and,

e Construction of plants with unqualified contractors.
15. In each of these cases, Relator reported the violations to his superiors within the
Company, and in the majority of the cases, little to nothing was done about it. Relator personally
observed on several occasions Praxair management declining to take certain necessary safety

precautions because those precautions were too expensive.
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 7 of 58

16. Indeed, Praxair’s entire compliance department was severely understaffed and
could not keep up with the demands required of the safety regulations. As a result, Praxair
continues to operate its facilities and supply its customers with devices and medical gases that are
contaminated and/or defective.

17. For several years, Relator struggled to convince Praxair management that its
systems were vulnerable and that its compliance procedures were deficient. Rather than address
the concerns repeatedly urged by Relator, Praxair ignored them and chastised Relator for failing to
embrace the business decisions shaped by a cost-saving, profit driven philosophy. Despite years of
strong performance and dedicated service, Relator was regularly passed up for promotion, and
when he reported serious ethical and safety violations by senior Praxair officials to the Praxair
Business Integrity group, he was terminated.

18. In 2015, Praxair earned approximately $11 billion in revenues. Generating a
significant portion of this revenue are service contracts Praxair maintains with numerous
government, military, and healthcare entities, including the Army, Navy, NASA, federal prisons,
VA and other public hospitals, among others.

19. | The contamination of the Praxair devices, which delivered oxygen and other gases
to Government agencies and public and private healthcare institutions rendered the devices
inoperable. No reasonable healthcare worker in the country would have supplied oxygen to a
patient if it knew that the oxygen did, or even could have, come from a contaminated, defective
cylinder. Similarly, no division of the military would have sent a member of the armed services
out to conduct a mission or a training exercise with oxygen it knew could be contaminated.

20. Despite being armed with the knowledge that its internal controls and quality

assurance were woefully deficient, and that many of its gases were contaminated because its
Case 1:16-cv-03993-VSB Document7 Filed 11/14/18 Page 8 of 58

devices and their component parts were not properly or adequately being cleaned, Praxair
continued to falsely certify compliance with the cleaning regulations to its customers. In addition,
Praxair regularly falsified certifications that vendors were properly vetted and approved. These
false certifications violated the FCA and the false claims act of the States.

21. Based on the foregoing, Praxair has caused significant damage to the

Government, and put many people in serious risk of harm.

PARTIES
A. Defendants
22. Defendant Praxair is the largest producer of industrial gases in the United States,

headquartered in Danbury, CT with substantial operations in all 50 states.

23. Defendant PDI is a Praxair subsidiary, which is also headquartered in Danbury,
CT.

24. Relator is unaware of the true names of certain defendants sued herein under the
fictitious names Does 1-100, and will seek leave to amend this complaint to sue such parties by
their actual names at such time as plaintiff becomes aware of them.

B. Relator

25. Relator Jay Meyer is a citizen of the United States of America and is a resident of
the State of New York. He is a Professional engineer and compliance professional who worked
for Praxair for approximately 19 years.

JURISDICTION AND VENUE

26. This Court has jurisdiction over the subject matter of this False Claims Act action

pursuant to 28 U.S.C. § 1331 and 31 U.S.C. § 3732(a), which confers jurisdiction on this Court

for actions brought pursuant to 31 U.S.C. §§ 3729 and 3730.
Case 1:16-cv-03993-VSB Document7 Filed 11/14/18 Page 9 of 58

27. This Court has personal jurisdiction over the Defendants pursuant to 31 U.S.C. §
3732(a), which provides that “[a]ny action under section 3730 may be brought in any judicial
district in which the defendant or in the case of multiple defendants, any one defendant can be
found, resides, transacts business or in which any act proscribed by section 3729 occurred.”
Section 3732(a) also authorizes nationwide service of process. During the time period relevant
to this Complaint, Defendants resided and transacted business in the Southern District of New
York and most of the violations of 31 U.S.C. § 3729 described herein were the direct result of
actions which occurred within and at the direction of Defendants’ employees and representatives
within this judicial district.

28. Venue is proper in this district pursuant to 31 U.S.C. § 3732(a) because each of
the Defendants can be found in, reside in, and transact business in the Southern District of New
York and many of the violations of 31 U.S.C. § 3729 described herein occurred within this
judicial district.

29. In accordance with 31 U.S.C. § 3730(b)(2), this Complaint has been filed in
camera and will remain under seal for a period of at least 60 days and shall not be served on the
Defendants until the Court so orders.

30. Pursuant to 31 U.S.C. § 3730(b)(2), the Relator must provide the Government
with a copy of the Complaint and/or a written disclosure of substantially all material evidence
and material information in their possession contemporaneous with the filing of the Complaint.
Relator has complied with this provision by serving copies of this Complaint upon the Honorable
Preet Bharara, United States Attorney for the Southern District of New York and upon the

Honorable Loretta E. Lynch, Attorney General of the United States.
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 10 of 58

GOVERNING LAWS, REGULATIONS AND CODES OF CONDUCT

A. The False Claims Act

31. Originally enacted in 1863, the FCA was substantially amended in 1986 by the
False Claims Amendments Act. The 1986 amendments enhanced the Government’s ability to
recover losses sustained as a result of fraud against the United States. Further clarifying
amendments were adopted in May 2009 and March 2010.

32. | The FCA imposes liability upon any person who “knowingly presents, or causes
to be presented [to the Government] a false or fraudulent claim for payment or approval”; or
“knowingly makes, uses or causes to be made or used, a false record or statement material to a
false or fraudulent claim”; or “knowingly makes, uses, or causes to be made or used, a false
record or statement material to an obligation to pay or transmit money or property to the
Government, or knowingly conceals or knowingly and improperly avoids or decreases an
obligation to pay or transmit money or property to the Government.” 31 U.S.C. § 3729(a)(1)(A),
(B), (G) (emphasis added). Any person found to have violated these provisions is liable for a
civil penalty of up to $11,000 for each such false or fraudulent claim, plus three times the
amount of the damages sustained by the Government.

33. Significantly, the FCA imposes liability where the conduct is merely “in reckless
disregard of the truth or falsity of the information” and further clarifies that “no proof of specific
intent to defraud is required.” 31 U.S.C. § 3729(b)(1).

34. | The FCA also broadly defines a “claim” as one that includes “any request or
demand, whether under a contract or otherwise, for money or property and whether or not the
United States has title to the money or property, that — (i) is presented to an officer, employee, or
agent of the United States; or (ii) is made to a contractor, grantee, or other recipient, if the money

or property is to be spent or used on the Government’s behalf or to advance a Government

9
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 11 of 58

program or interest, and if the United States Government — (i) provides or has provided any
portion of the money or property requested or demanded; or (ii) will reimburse such contractor,
grantee, or other recipient for any portion of the money or property which is requested or
demanded.” 31 U.S.C. § 3729(b)(2)(A).

35. | The FCA empowers private persons having information regarding a false or
fraudulent claim against the Government to bring an action on behalf of the Government and to
share in any recovery. The complaint must be filed under seal without service on any
Defendants. The complaint remains under seal while the Government conducts an investigation
of the allegations in the complaint and determines whether to intervene in the action. 31 U.S.C. §
3730(b).

36. In this action, Praxair knowingly and routinely requested Government payment on
service contracts, and falsely certified compliance with federal, industry, and internal guidelines
regarding its quality controls for oxygen and industrial gas cleaning. As a result of this illegal
conduct, Praxair caused hundreds of millions of dollars to be improperly paid by numerous
military, prison, and government healthcare institutions across the country.

B. Medicare

37. Medicare is a federally-funded health insurance program for the elderly and
persons with certain disabilities, providing both hospital insurance, Medicare Part A, which
covers the cost of inpatient hospital services and post-hospital nursing facility care, and medical
insurance, Medicare Part B, which covers the cost of the physician’s services such as services to
patients who are hospitalized, if the services are medically necessary and personally provided by

the physician, and Medicare Part D, which covers prescription drugs.

10
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 12 of 58

38. | Medicare payments come from the Medicare Trust Fund, which is funded
primarily by payroll deductions taken from the United States work force through mandatory
Social Security deductions.

39. Medicare is generally administered by the Centers for Medicare and Medicaid
Services (“CMS”), which is an agency of the Department of Health and Human Services. CMS
establishes rules for the day-to-day administration of Medicare. CMS contracts with private
companies to handle day-to-day administration of Medicare.

40. CMS, through contractors, maintains and distributes fee schedules for the
payment of physician services. These schedules specify the amounts payable for defined types
of medical services and procedures.

C. Medicaid

41. | Medicaid is a state and federal assistance program to provide payment of medical
expenses for low-income patients. Medicaid was created in 1965 in Title XIX of the Social
Security Act.

42. Funding for Medicaid is shared between the federal government and state
programs that choose to participate in Medicaid.

43. Atall relevant times to the Complaint, applicable Medicaid regulations relating to
coverage of claims by providers and physicians have been substantially similar in all material
respects to the applicable Medicare provisions described above.

D. TRICARE

44, TRICARE is a federal program, which provides civilian health benefits for
military personnel, military retirees, and their families. TRICARE is administered by the

Department of Defense and funded by the federal government.

1]
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 13 of 58

45.  Atall relevant times to the Complaint, applicable TRICARE regulations relating
to coverage of claims by providers and physicians have been substantially similar in all material
respects to the applicable Medicare provisions described above.

46. Medicare, Medicaid, and TRICARE, and other similar federal programs are
referred to collectively herein as “federal health insurance programs.”

E. Federal Cleaning Standards

47. Under Compressed Medical Gases Guideline (Feb. 1989), “Compressed medical
gas (CMG)--Any liquefied or vaporized gas alone or in combination with other gases which is a
drug as defined by Section 201(g)(1) of the Federal Food, Drug, and Cosmetic Act (the Act) (21
U.S.C. 321(g)(1)).”

48. Further, according to FDA Good Manufact. Practice for Medical Gases (2003
Draft), “Medical gases (e.g., oxygen, carbon dioxide, helium, nitrogen, nitrous oxide, medical
air, and combinations of these) are drugs within the meaning of section 201(g)(1) of the Federal
Food, Drug, and Cosmetic Act (the Act) (21 U.S.C. 321(g)(1)) and pursuant to section
503(b)(1)(A) of the Act (21 U.S.C. 353(b)(1)(A) are required to be dispensed by prescription.”

49. Under 21 C.F.R. § 211.84 “Testing and approval or rejection of components, drug
product containers, and closures”:

“(a) Each lot of components, drug product containers, and closures shall be withheld
from use until the lot has been sampled, tested, or examined, as appropriate, and released
for use by the quality control unit.

(b) Representative samples of each shipment of each lot shall be collected for testing or
examination. The number of containers to be sampled, and the amount of material to be
taken from each container, shall be based upon appropriate criteria such as statistical
criteria for component variability, confidence levels, and degree of precision desired, the
past quality history of the supplier, and the quantity needed for analysis and reserve
where required by § 211.170.

(c) Samples shall be collected in accordance with the following procedures:

12
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 14 of 58

(1) The containers of components selected shall be cleaned when necessary in a
manner to prevent introduction of contaminants into the component.

(2) The containers shall be opened, sampled, and resealed in a manner designed to
prevent contamination of their contents and contamination of other components,
drug product containers, or closures.

(3) Sterile equipment and aseptic sampling techniques shall be used when
necessary.

(4) If it is necessary to sample a component from the top, middle, and bottom of its
container, such sample subdivisions shall not be composited for testing.

(5) Sample containers shall be identified so that the following information can be
determined: name of the material sampled, the lot number, the container from which
the sample was taken, the date on which the sample was taken, and the name of the
person who collected the sample.

(6) Containers from which samples have been taken shall be marked to show that
samples have been removed from them.

(d) Samples shall be examined and tested as follows:

(1) At least one test shall be conducted to verify the identity of each component of a
drug product. Specific identity tests, if they exist, shall be used.

(2) Each component shall be tested for conformity with all appropriate written
specifications for purity, strength, and quality. In lieu of such testing by the
manufacturer, a report of analysis may be accepted from the supplier of a component,
provided that at least one specific identity test is conducted on such component by the
manufacturer, and provided that the manufacturer establishes the reliability of the
supplier's analyses through appropriate validation of the supplier's test results at
appropriate intervals.

(3) Containers and closures shall be tested for conformity with all appropriate written
specifications. In lieu of such testing by the manufacturer, a certificate of testing may
be accepted from the supplier, provided that at least a visual identification is
conducted on such containers/closures by the manufacturer and provided that the
manufacturer establishes the reliability of the supplier's test results through
appropriate validation of the supplier's test results at appropriate intervals.

(4) When appropriate, components shall be microscopically examined.
(5) Each lot of a component, drug product container, or closure that is liable to

contamination with filth, insect infestation, or other extraneous adulterant shall be
examined against established specifications for such contamination.

13
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 15 of 58

(6) Each lot of a component, drug product container, or closure with potential for
microbiological contamination that is objectionable in view of its intended use shall
be subjected to microbiological tests before use.

(e) Any lot of components, drug product containers, or closures that meets the
appropriate written specifications of identity, strength, quality, and purity and related
tests under paragraph (d) of this section may be approved and released for use. Any lot of
such material that does not meet such specifications shall be rejected.”

50. Further, under 21 C.F.R. § 211.94 “Drug product containers and closures”:

(a) Drug product containers and closures shall not be reactive, additive, or absorptive so
as to alter the safety, identity, strength, quality, or purity of the drug beyond the official
or established requirements.

(b) Container closure systems shall provide adequate protection against foreseeable
external factors in storage and use that can cause deterioration or contamination of the
drug product.

(c) Drug product containers and closures shall be clean and, where indicated by the
nature of the drug, sterilized and processed to remove pyrogenic properties to assure that
they are suitable for their intended use. Such depyrogenation processes shall be validated.

(d) Standards or specifications, methods of testing, and, where indicated, methods of

cleaning, sterilizing, and processing to remove pyrogenic properties shall be written and
followed for drug product containers and closures.

. Praxair Cleaning and Compliance Standards

51. Praxair Standard GS-38 is the main internal oxygen cleaning standard which

outlines the general requirements for cleaning, inspecting, and packaging components used by

Praxair to produce, store, or distribute liquid and gaseous oxygen. The requirements apply to all

Praxair vendors, which provide the components for Praxair oxygen producing systems.

52. GS-38 states, “Cleaning shall ensure the removal of contaminants which could

potentially cause mechanical malfunctions, system failures, fires, or explosions. This service shall

be performed by properly trained and qualified individuals at approved facilities or plant sites.

Such facilities require proper approval certification by Buyer.” Praxair Standard GS-38, Section

14
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 16 of 58

53. GS-38 further explains certain contaminants must be removed using “properly
validated and approved cleaning procedures” in order to prevent “system fires, explosions, or
dangerous mechanical malfunctions,” including:

e Hydrocarbon oils or greases
e Particulate matter, including loose or loosely adherent rust or mill scale, shop dirt,
sandblast media, filings, chips, loose weld spatter, or other welding material (slag,

wire, tacks, push-throughs, etc.)

e Films which are organic, potentially migratory or a source of particulates
including conventional paints, varnishes, fluxes, or organic rust protectorants

e Water
e Unapproved pipe-thread lubricants, gasket sealants, or anti-seize compounds
54. All cleaning personnel are to be “thoroughly trained in the proper cleaning
methods and made aware of the serious consequences that could result from inadequate
cleaning.”
55. The minimum level of cleanliness required for Praxair Standard GS-38
Cleanliness certification is 10 mg/ft* for fluids/greases and 10 mg/ft? for solids and particulates.
G. Industry Cleaning and Compliance Standards
56. Under CGA G-4.1, Section 2.1, “Oxygen equipment and systems, including all
components and parts thereof, must be adequately cleaned to remove harmful contamination
prior to the introduction of oxygen. Harmful contamination would include both organic and
inorganic materials such as oils, greases, paper, fiber, rags, wood pieces, coal dust, solvents,
weld slag, rust, sand, and dirt, which if not removed, could cause a combustion reaction in an
oxygen atmosphere or result in an unacceptable product purity.”
57. Further, “[c]leaning a component or system for oxygen service involves the

removal of combustible contaminants including the surface residue from manufacturing, hot

15
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 17 of 58

work, and assembly operations, as well as the removal of all cleaning agents and the prevention
of recontamination before final assembly, installation, and use.” CGA G-4.1 Section 2.2.

58. — And, “The removal of injurious contaminants can be accomplished by cleaning all
parts and maintaining this condition during construction, by completely cleaning the system after
construction, or by a combination of the two. CGA G-4.1 Section 2.3

59. CGA-4.1 provides several cleaning procedures, which would be appropriate for
oxygen cleaning, but requires direct supervision in all cases by an “individual skilled in the
techniques required for oxygen service cleaning.” CGA-4.1, Section 3.1

SPECIFIC ALLEGATIONS

I. Praxair’s Production and Distribution of Oxygen and Other Industrial Gases

60. In order to supply industrial and medical gases to its customers in all fifty states,
Praxair maintains hundreds of facilities across the country. These facilities produce both liquid
and gaseous oxygen, as well as nitrogen, hydrogen and other gases, for industrial and medical
use.

61. The oxygen can be produced at a Praxair facility, filled and transported in
cylinders to its customers, or, produced on site at many facilities such as large public and private
hospitals as well as military bases, which are constructed, monitored, and maintained and by
Praxair.

62. Praxair produces oxygen using an air separation unit, which liquefies atmospheric
air and separates the oxygen by continuous cryogenic distillation. The oxygen is then removed,
cooled, and stored as a cryogenic liquid. A typical customer system consists of a cryogenic
storage tank, one or more vaporizers and a pressure control system. Vaporizers convert the

liquid oxygen into a gaseous state. A pressure control manifold then controls the gas pressure

16
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 18 of 58

that is fed to the process or application. There are dozens of components and parts used in this
process, several of which come from different Praxair vendors.

63. Praxair also uses a non-cryogenic selective absorption process to produce gaseous
oxygen, which can be filled and delivered to customers.

64. In the distribution phase, oxygen is either packaged and delivered to customers in
portable cylinders (i.e. Grab n’ Go) or, in many cases, produced and converted to gaseous form
on-site from cryogenic storage. At many public hospitals, Praxair vaporizers convert liquid to
gas on-site for delivery to patients. In both cases, Praxair is directly involved in the delivery,
distribution, and on site storage process, and is directly responsible for the safe maintenance of
the equipment used to facilitate the process. Praxair contracts typically require Praxair to
continually monitor and maintain the facilities it installs to perform on-site gaseous conversion.

65. The systems and devices, which operate the production, storage, and distribution
of oxygen by Praxair for its public and private customers are made up of dozens of component
parts including cylinders, valves, regulators, regulator modules, and flow meters, among others.

66. | The improper maintenance, use, and cleaning of these components has directly
caused major fires and explosions at Praxair and non-Praxair facilities.

67. Praxair purchases these components from vendors through contracts with
companies like Weldon, Tescom, Sponsler, Airborne Labs, and Pall Trinity, among others.

Il. Praxair’s Duty to Monitor and Ensure Compliance of Vendors

68.  Praxair’s use of an extensive network of downstream vendors complicates the

important cleaning standards imposed by the federal government with respect to the production

and distribution of medical and industrial gases.

17
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 19 of 58

69. The use of these vendors requires Praxair to not only monitor its own facilities
and devices, but to ensure that these vendors are properly cleaning the components in accordance
with GS-38, CGA-, and federal, FDA regulations.

70. Todo so, Praxair maintains a team of compliance auditors who are supposed to
regularly perform GS-38 audits on the dozens of vendors across the country.

71. Once a vendor has been audited, and cleared by a certified cleaning auditor, as the
process is supposed to work, these vendors are “technically approved.” According to GS-38,
Praxair must always use “technically approved” vendors for its Oxygen producing devices —
more often than not, Praxair failed to do so.

72. This rigid approval process stems from Praxair’s certification of compliance with
GS-38, CGA-4.1, and federal FDA regulations on each sale of a Praxair Oxygen device. That
certification reads as follows:

The material, assemblies, and systems supplied herein fully comply with Praxair

Distribution’s Safety, Quality, Assembly, and Testing standard operating procedures and

are manufactured per the criteria of ASME B31.3. Praxair Distribution, Inc. certifies that

the wetted components of the assembly or system contained herein have been cleaned for

Oxygen Service in accordance with the recommended methods of the Compressed Gas

Association, Inc. as published in CGA G-41 and ASTM G93, in addition, to Praxair Inc.

Oxygen Cleaning Standard GS-038, Class 2, O2 Cleaning Specification. These

components, assemblies, and/or systems are clean for use in Oxygen service to the lesser

of their rated pressures. Extra care must be taken during field installations to prevent
particle generations and/or combustible film contamination.

73. Thus, in order for Praxair to continue to represent that its products adhered to
these strict guidelines, it needed to regularly ensure that its employees as well as those of its
vendors understood and adhered to them.

7A, Praxair guidelines also required, and Praxair should have demanded, that these

vendors to certify compliance with these safety and cleaning standards. However, Praxair’s

failure to follow up on these certifications and perform adequate audits on these downstream

18
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 20 of 58

vendors, as described in more detail below, rendered these self-serving certifications
meaningless as to Praxair’s customers.

75. With regard to FDA compliance, Praxair also required vendors to confirm
compliance with FDA regulations, and even to confirm technical approval by a Praxair auditor.
As Relator learned, Praxair management regularly blindly accepted vendor certification of
compliance without scrutiny, resulting in the use of numerous non-GS-38, FDA compliant
vendors.

76. As described herein, Praxair rarely implemented the safety measures urged by
auditors, it used auditors who were not qualified to conduct the audits, and it virtually stopped
conducting audits all together in favor of this “honor’s system” of vetting its suppliers. As a
result, patients, military personnel, and employees of Praxair’s customers were put at great risk
because the component parts used for Praxair’s systems and devices were contaminated and/or
defective.

77. Indeed, despite the enormous safety implications of the work it did and the
products it sold, safety improvements were often the first thing to go when cost-cutting measures
were being implemented. Almost universally, when Relator made safety recommendations
based upon his well-reasoned judgment and extensive experience in the field, the first question
from management was “how much will it cost?”.

78.  Praxair’s profit-driven culture permeated every division of the Company,
including, in particular, its auditing and compliance department.

79. On numerous occasions Relator recommended that Praxair make certain

adjustments to its protocols, add compliance staff to keep up with demand, purchase new parts

19
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 21 of 58

that were more compatible with its devices, and conduct recalls for defective products. More
often than not, these recommendations were rejected due to cost.

HI. Relator Discovers Pervasive Quality Control Deficiencies That Resulted in the
Delivery of Contaminated Oxygen to its Customers

A. Praxair Hired Relator as an Engineer

80. In 1997, Praxair hired Relator as a Manufacturing Design Engineer. In this role,
Relator’s primary responsibilities included design, manufacture, and inspection of heat
exchangers and new line oxygen compressors. In 2001, Relator was trained and qualified as an
“oxygen cleaning auditor.”

81. In 2007, Relator became a Project Manager for Praxair Operations Division, for
which he performed site inspections, prepared estimates for certain projects, and supervised the
design and execution of certain Praxair site constructions. He became Praxair’s lead oxygen
cleaning auditor at the time, which included both conducting and supervising vendor audits as
well as training new oxygen cleaning auditors. Relator also created company-wide design and
safety standards and conducted company-wide safety training seminars. In 2011, Relator was
promoted to Engineering Consultant for Praxair’s Operations Group.!

82. As an oxygen-cleaning auditor from 2001-2015, Relator gained personal
knowledge of Praxair’s failure to provide adequate quality controls in compliance with the
regulations and its own certifications, and its failure to cure significant violations of these

regulations rendered its products defective.

 

' The director who promoted Relator ultimately resigned from Praxair due in large part to his inability to implement
constructive change to Praxair’s culture of ignorance regarding safety.

20
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 22 of 58

B. Relator Discovers Systemic Compliance Failures

83. In 2014, Relator attended a Safety Meeting for Managers in the Tonawanda, NY
Praxair office at the request of his manager who could not be there. At that meeting, a Corporate
Safety Manager explained that OSHA required Praxair to collect safety data to be used in its
corporate safety statistics. During the course of this discussion, the Safety Manager stated, “it is
my job to make sure these incidents are classified in a way which doesn’t affect our OSHA
stats.” Relator understood this to mean that this Safety Manager was “cooking the books” - a
mantra embedded in the corporate culture at Praxair.

84. During his time as a cleaning auditor for Praxair, Relator observed numerous
compliance failures that rendered its certifications of compliance false, and its products, which it
sold to the Government defective.

85. Relator routinely implored management to institute proper auditing procedures in
order to ensure the safe use of Praxair products. For example, in May 2010, Relator emailed
Praxair Global Safety Director and its Executive Director of USIG recommending that Praxair
perform audits and create procedures for purchase and technical qualification of regulators. His
recommendations, made in response to a perceived dearth of quality controls in this area, were
wholly ignored.

86. In one major incident, the failure to follow up on a safety gap had devastating
consequences for a plant in East Chicago, IL. In July 2011, the air separation plant had a
cryogenic explosion caused in large part by a lack of standards, lack of operating procedures, and
a failure to perform a process safety review. During a Process Safety Management (“PSM”)
audit of the site, Relator discovered a failed fire water pump test report, which showed three
emergency fire water pumps had failed to function properly. The report had been buried in the

file, and remained undiscovered for four years due to a complete lack of oversight. A Praxair

21
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 23 of 58

Small Projects Team recommended that the plant build $1 million water tower, but management
refused due to the expense. The plant had two subsequent major fire and explosion incidents due
to its failure to comply with safety regulations.

87. Relator’s concerns about Praxair’s lackluster safety protocols continued to grow.
In 2011, he learned that Praxair routinely did not properly screen its vendors for GS-38 and
federal compliance. This concern materialized when he learned that PDI had been buying
components from numerous vendors that had not been GS-38 approved. Indeed, many of these
vendors had never been audited, yet Praxair regularly purchased parts from them for their
oxygen producing and distributing devices and plants. Additionally, in September 2012, Relator
read a PDI Bulletin that listed six PDI approved “high pressure filling lead” suppliers, and
identified them as part of the “PDI Safety Critical Commodity Program.” Each of these
suppliers, however, had been approved by an “auditor in training.” That same “auditor in
training” had approved numerous vendors for Praxair, and, upon request, could never produce
any audits showing that those vendors were adequately vetted.

88. Indeed, this type of conduct was common at Praxair. In January 2014, Relator
learned that PDI Quality Control had been qualifying vendors for PDI by simply asking if they
were qualified, without any audit or technical approval process by a qualified Praxair auditor.
As a PDI Quality Control team member explained to Relator, “They (Praxair management) want
me to lie. I feel terrible because I know they are not technically qualified. I feel what I am doing
is unsafe.”

89, In one case, in May 2015, Relator learned of contaminated oxygen regulators,

which were sent to the Praxair Metering lab for examination that had been cleaned by an Ohio

22
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 24 of 58

company, Cleveland Instruments. Relator discovered that Cleveland Instruments failed to follow
proper cleaning procedures, and incidentally also failed to reassemble the regulators properly.

90. Relator investigated further and learned that Cleveland Instruments had not been
approved by a qualified Praxair auditor but had been cleaning parts for Praxair for several years.
Inquiring internally, Realtor learned that Cleveland Instruments had a signed approval letter from
an unqualified Praxair employee who admitted that she was improperly directed to sign the
approval letter without a proper audit by her supervisor. |

91. Asaresult of this conduct, dozens of PDI vendors were used for several years that
were not qualified under GS-38 guidelines. This included Airborne Labs which was a testing
site used by Praxair that did not have a valid cleaning process, Cleveland Instruments which was
not approved for cleaning, PDI San Antonio which improperly claimed that it had been certified,
Weldcoa which was using at least eighteen vendors for components of its automated cylinders
sold to Praxair that were not GS-38 approved, and Sponsler, which was not approved but was
selling Praxair flow meters for years, among many others.

92. In addition to these vendors who were not approved or who used unapproved
vendors of their own, Relator learned through an October 2012 audit he had conducted of
Western Enterprises that it had been using several unapproved vendors for the manufacturing of
the Grab n’ Go oxygen totes, a portable oxygen tank used in hospitals and clinics all over the
country. The Grab n’ Go had been the subject of several recalls due to fires and two deaths.
During an FDA audit shortly after his own, Praxair officers requested Relator’s report, which had
not been completed and contained negative findings. The officers ultimately disclosed the

incomplete report to the FDA auditor, without the negative findings.

23
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 25 of 58

93. Relator believes that the extensive use of unapproved vendors by Praxair
contributed to several disasters at Praxair and non-Praxair facilities, including in October 2013,
when a flash fire occurred at a PDI cylinder filling location (filling equipment was manufactured
by Weldcoa) in Phoenix, AZ. Praxair compliance personnel completed an audit of the event in
just one week, and the fill station was up and running in just two weeks. Relator was deeply
concerned about the adequacy of the review. A few months later, Relator learned that the fill
station used eighteen to twenty unapproved component vendors to assemble the station. Relator
believes that one or more of the components from these vendors had hydrocarbon residues,
which migrated to a low velocity point in the system and ignited with the help of some ignition
source — similar to the problems cautioned in Praxair Standard GS-38, Section 4.1 cited above.
Relator has personal knowledge that Praxair never addressed this issue and continues to operate
the fill station.

94. As discussed, Praxair’s response to these disasters always focused on profits, and
usually ignored or buried the problem. In 2013, Relator emailed several Praxair VPs about two
incidents at a competitor’s air separation plants involving oxygen fires that caused four fatalities.
Relator forwarded an alert from European Industrial Gases Association (“EIGA”) reminding gas
companies to reinforce cleanliness requirements with valve manufacturers, use only oxygen
compatible materials, and to review the material selections offered by the valve manufacturers.
Relator reminded them, in the email, of the lack of training and the lack of knowledge he had
witnessed over the years doing his oxygen training and audits of Praxair’s vendors and
contractors. Relator later learned that he was almost fired for sending the email because it put

management on notice that Praxair had not been complying with federal and GS-38 regulations.

24
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 26 of 58

95. Two years later, Relator was admonished for auditing Praxair Customer Service
locations. He had intended to audit six of them, and was told after one, to stop immediately. His
supervisor chastised him, and he was directed to cease auditing the other locations. Ultimately,
Relator’s repeated reporting of Praxair safety violations led to his dismissal from the Company.

96. As described in more detail below, the failure to use approved vendors and to
adequately audit and monitor existing approved vendors actually resulted in the purchase and use
of contaminated components in Praxair’s oxygen devices.

97. As aresult of this conduct, virtually every certification to customers during this
time period was false.

C. Praxair’s Woefully Deficient Quality Assurance Resulted in the Sale of Defective
Products and the Delivery of Contaminated Oxygen

98. As discussed herein, Praxair, particularly PDI, severely understaffed its quality
assurance and controls departments with unqualified auditors.

99. Praxair Customer Service and Praxair Home Care groups often delegated control
responsibilities to “third party verifiers” who were not “vetted” or technically approved by
Praxair qualified auditors. This arose most often in the installation of cryogenic oxygen systems
at hospitals, and included companies like MedPipe, MedGas, Med-Con, FS Medical, and
Evergreen Medical — none of which had been audited or technically approved by a Praxair GS-
38 qualified auditor. These “verifiers” were the final inspectors in charge of certifying those
hospital oxygen installations as “safe” and in compliance with Praxair’s GS-38 as well as other
industry standards, including NFPA99, CGA M-1, and ASSE Medical Gas Certification

Standards.

25
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 27 of 58

100. Asadirect result of its porous or non-existent auditing protocols and quality
controls, Praxair’s devices put the people that operated the equipment as well as the people that
consumed its medical gases in jeopardy.

101. These quality control failures rendered the devices and the gases consumed by
patients or the military defective as the highly dangerous nature of the consumption and use of
these products demanded the highest safety standards. Without those standards being followed,
the products were worthless.

102. <A direct consequence of this conduct was the supply of Praxair products that
contained non-compatible parts or contaminated components.

103. Some examples of products with non-compatible parts supplied by Praxair, as
learned by Relator through numerous audits were:

e United Technologies: In March 2009, high-pressure gaseous oxygen receivers
containing Aviator’s Breathing Oxygen (“ABO”) used non-compatible piping
system components, which caused a flash fire and serious injuries to two
technicians. Praxair’s Customer Services Group installed the system. Following
an audit of the site, Relator found similar problems at two other locations, in New
Jersey and North Carolina. (Following these incidents, a “Standards
Harmonization” group was formed to synthesize safety standards for Praxair’s
Customer Services Group. That group was disbanded the following year as a
cost-cutting measure, despite identifying 190 safety gaps and recommendiations.).

e Grove, TX Air Separation Plant: In 2013, Relator inspected an air separation
plant in Grove, TX and found that it had been using an incompatible carbon steel,
high-pressure oxygen vent valve. After reporting it to his supervisors, Relator
learned that they refused to swap out the valve for an appropriate, approved valve
due to cost. Upon sharing this with two Praxair Corporate Fellows, one remarked,
“Tt looks like I should start selling my Praxair stock.”

e Pall Trinity Filters: In 2010, Relator learned that Praxair was using a non-
compatible filter from vendor Pall Trinity, which was also not approved under
GS-38, for several of its air separation plants that were selling ABO grade oxygen
to the military and to NASA. The Relator was able to redesign the unsafe oxygen
filter with a different manufacturer and separately train and qualify an aftermarket
oxygen cleaning and testing company. However, Praxair continued to use Pall
Trinity, despite not being a technically approved vendor. A technical

26
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 28 of 58

qualification would include particle testing and validation (i.e. bubble point
testing). This was not validated at Pall Trinity, nor the regionally located cleaning
companies Praxair subcontracted to.

e Laport, IN Plant: In 2013, Relator learned that a Praxair plant had leaking
valves in their oxygen and nitrogen fill zone areas. To fix the problem, the plant
manager had a non-qualified contractor replace the valves with non-compatible
valves. For at least four weeks, the plant continued to operate without the
appropriate valves, despite Relator’s recommendation that it be shut down until
the appropriate valves were installed.

¢ Boeing Explosion: In June 2015, an explosion at a Boeing plant due to cryogenic
nitrogen leaking past the low temperature control module. Praxair installed the
system, and Relator is informed and believes that the reason for the leak was that
Praxair Customer Service installed the wrong parts.

e Deer Park, TX - Failing Expansion Joints: In July 2014, Relator discovered
that Praxair’s air separation plants were vulnerable due to numerous failing
expansion joints (thin stainless steel piping which allows axial and radial
movement in piping) due to improper installation. Praxair at the time had no
procedures in place to deal with this issue, but was replacing approximately thirty
each year without any follow up on the problem. Relator wrote a Standard
Maintenance Procedure (“SMP”) report regarding my findings as well as
recommendations on proper installation. Praxair never followed up on my report,
but instead, took other, much cheaper measures to “address” the problem.

e Hemlock, MI — Brazing Procedures: In 2014, Relator participated in a Root
Cause Analysis (“RCA”) following the rupture of a fill pipe during the filling of a
liquid nitrogen tank, which resulted in 5600 gallons of liquid nitrogen to be
spilled onto the ground. Relator and a compliance team determined that the cause
was a non-approved brazing procedure in the installation of a fill connection pipe
for the tank. The contractor used was not a technically approved contractor and a
brazing joint failed. This followed Relator’s raising of concerns since 2008 that a
Praxair NAIG-7 procedure allowed plants to use local contractors for
“maintenance activities” without being technically approved. These concerns
were shrugged off and never addressed.

104. Relator also personally learned that Praxair repeatedly used components that were
either contaminated or stored and transported in contaminated conditions. Some examples
include:

e Tescom Prostar Regulators: In 2010, Relator traveled to a Praxair air separation

plant in Neosho, MO for an audit where he discovered regulators (Tescom) and
flow meters (Sponsler) that were to be used for a new oxygen system installation.

27
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 29 of 58

In both cases, the components were not properly bagged or tagged per GS-38. In
the case of the Tescom regulators, Relator learned that the regulators were
“technically approved” by a Praxair Purchasing Agent — a blatant violation of GS-
38. Praxair had been buying these regulators from Tescom since 2005, certifying
compliance with GS-38 and federal regulations, despite having never audited
them in that time period. The Relator, through further investigation, found that
the Tescom regulators were shipped to a PDI location in San Antonio Texas for
modification. The PDI location attached an Oxygen Cleaning Certificate to the
regulator. Neither the person signing the certificate or the PDI location was
qualified to do so. In addition, the materials of construction of the oxygen
regulator were not in compliance with Praxair Standards. The inferior materials
greatly increased the risk of a fire or explosion. This material change was later
made, but no product recall was undertaken.

e Sherwood Valve: In 2012, Relator conducted audits for the Packaged Gases
division and began with Sherwood Valve. During the audit, Relator learned that
Praxair had been purchasing the standard valve from Sherwood for years and that
the vendor was not cleaning the product at all. Praxair declined to use
Sherwood’s “clean room” or Sherwood’s bagging and tagging services in order to
cut costs. When proper tests were run on the valves, Relator learned that the
valves were contaminated well above acceptable levels under GS-38. When
Relator reported the contamination to his supervisors, they assured him that a
recall would be conducted. No recall was ever conducted.

e Grab n’ Go: Due to an improperly assembled valve system, the Grab n’ Go tote
allowed grease and oil to leak into the cylinder. The contaminated cylinders were
thus easily susceptible to fire as they contained oxygen and were made out of
aluminum, which burned very easily. In one weeklong meeting at the Praxair
Material Engineering Laboratory (“MEL”) PDI’s Directors of Quality Control
and Quality Assurance were frantically looking to the MEL to come up with a
cleaning procedure for the contaminated cylinders. With the reduction of
acceptable solvents being available, they decided to try cleaning solution Vertrel.
It worked, but not well. It took too much time and resources because access and
inspection was difficult due to the small opening at the top of the cylinder.
Ultimately, a chemist from the MEL discovered that the detergent Simple Green
worked best. Ironically, Relator is unaware of one PDI filling location that was
audited or technically qualified to clean after this, thus never validating GS-38
requirements.

105. Many of the contamination issues personally observed by Relator were due to
PDI’s complete failure to audit or monitor its own vendors. As one senior Quality Manager
once explained, “Out of all the Praxair businesses I have assisted over the past ten years, PDI is

the most exposed.”

28
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 30 of 58

IV. Praxair’s Continued and Pervasive Quality Assurance and Internal Control
Failures Directly Resulted in The Submission of Express and Implied Certifications
in Violation of the False Claims Acts
106. Praxair typically enters into five-year service contracts with public hospitals, state

universities, divisions of the military, and government agencies.

107. For example, in 2015, Praxair signed a five-year contract with NASA for $53
million to provide liquid hydrogen for use as fuel for rocket and space shuttle launches, touting,
“Praxair’s hydrogen manufacturing infrastructure and delivery capability satisfies NASA’s
stringent standards for product quality and on-time delivery to fulfill the agency’s missions.”

108. Praxair signed a similar contract with NASA for liquid oxygen and liquid nitrogen
for $5.3 million and had a contract with the Defense Logistics Agency, the Department of
Defense’s largest logistics combat support agency for $1.7 million to supply compressed gases.
Additionally, Praxair is the primary supplier of oxygen to public hospitals across the country,
providing both on site distribution and maintenance as well as delivering oxygen tanks for use
with patients.

109. The sale of Praxair services and devices contained numerous representations
regarding its compliance with safety regulations. These representations were made in services
contracts with its Government customers that included certifications confirming its compliance
with these regulations. With respect to its oxygen producing devices, Praxair pledged the
following:

The material, assemblies, and systems supplied herein fully comply with Praxair

Distribution’s Safety, Quality, Assembly, and Testing standard operating procedures and

are manufactured per the criteria of ASME B31.3. Praxair Distribution, Inc. certifies that

the wetted components of the assembly or system contained herein have been cleaned for

Oxygen Service in accordance with the recommended methods of the Compressed Gas

Association, Inc. as published in CGA G-41 and ASTM G93, in addition, to Praxair Inc.

Oxygen Cleaning Standard GS-038, Class 2, O2 Cleaning Specification. These
components, assemblies, and/or systems are clean for use in Oxygen service to the lesser

29
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 31 of 58

of their rated pressures. Extra care must be taken during field installations to prevent
particle generations and/or combustible film contamination.

110.  Praxair’s failure to properly audit or monitor its vendors, while representing the
compliance of its products, using their components, rendered these certifications false and its
products defective. Further, Praxair’s failure to recall or correct the deficiencies caused by these
unapproved vendors, as well as itself in the operation and maintenance of its own facilities,
rendered these certifications false and its products defective.

111. The Government would not have purchased Praxair’s products, already highly
dangerous if used improperly, if it had known of the systemic quality assurance and quality
control failure at Praxair.

112. Praxair’s false certifications of compliance and its sale of defective products to
the Government has caused significant monetary damages to the Government amounting to
hundreds of millions of dollars and has put an enormous amount of people in danger.

V. Praxair Terminated Relator for Reporting the Systemic Compliance Failures
within the Company

113. As described herein, Relator maintained the highest standards in the performance
of his job as a compliance auditor for Praxair. In his role as oxygen cleaning auditor, he
regularly reported compliance deficiencies to management as he had grave concerns about
people using Praxair products knowing that they were either contaminated or improperly
constructed.

114. Relator has personal knowledge that for many years he was passed up for
promotion and negatively treated because of his internal reporting of these compliance failures.

Indeed, Relator was specifically told that his continued reporting of violations and his
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 32 of 58

unwillingness to be complicit with less expensive but more hazardous work conditions was
holding him back within the Company.

115. Relator suffered this negative treatment despite many years of loyal, dedicated
service during which Relator was relied upon extensively to review and audit Praxair plants all
over the world, and was loaned out for years to PDI because it did not have any qualified
auditors of its own.

116. On March 2, 2015, Relator filed a Praxair Business Integrity complaint citing the
false submission of his report during an FDA audit, naming the officers involved in the incident.

117. On August 15, 2015, Relator was terminated after almost19 years of service
because he would not be complicit in the highly dangerous and unethical business decisions
being made by Praxair management that threatened the safety of tens of thousands of people
using their products.

CLAIMS FOR RELIEF
COUNT I

(False Claims Act: Presentation of False Claims
31 U.S.C. § 3729(a)(1)(A))

118. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

119. As more particularly set forth in the foregoing paragraphs, by virtue of the acts
alleged herein, Defendants have “knowingly present[ed], or cause[d] to be presented, to an
officer or employee of the United States Government or a member of the Armed Forces of the
United States a false or fraudulent claim for payment or approval” in violation of 31 U.S.C. §

3729(a)(1).
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 33 of 58

120. Asaresult of Defendants’ acts, the United States has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial, and the United States
is entitled to at least $5,000 and up to $11,000 for each and every violation of 31 U.S.C. § 3729
arising from Defendants’ unlawful conduct as described herein.

COUNT II
(False Claims Act: Making or Using A False Record
or Statement to Cause Claim to be Paid 31 U.S.C. § 3729(a)(2))

121. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

122. As more particularly set forth in the foregoing paragraphs, by virtue of the acts
alleged herein, the Defendants have “knowingly ma[de], use[d], or cause[d] to be made or used,
a false record or statement — 7.e., the false certifications and representations made or caused to be
made by the defendants — to get a false or fraudulent claim paid or approved by the Government”
in violation of 31 U.S.C. § 3729(a)(2).

123. Asaresult of Defendants’ acts, the United States has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial, and the United States
is entitled to at least $5,000 and up to $11,000 for each and every violation of 31 U.S.C. § 3729

arising from Defendants’ unlawful conduct as described herein.

COUNT Hl
(False Claims Act: Retaining Overpayment 31 U.S.C. § 3729(a)(1)(G))

124. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

125. As more particularly set forth in the foregoing paragraphs, by virtue of the acts
alleged herein, the Defendants have “knowingly ma[de], use[d], or cause[d] to be made or used,

a false record or statement material to an obligation to pay or transmit money or property to the
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 34 of 58

Government, or knowing conceal[ed] or knowingly and improperly avoid[ed] or decrease[d] an
obligation to pay or transmit money or property to the Government” in violation of 31 U.S.C. §
3729(a)(1).

126. Asaresult of Defendants’ acts, the United States has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial, and the United States
is entitled to at least $5,000 and up to $11,000 for each and every violation of 31 U.S.C. § 3729
arising from Defendants’ unlawful conduct as described herein.

COUNT IV
(RETALIATION (31 U.S.C. § 3730(h))

127. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

128. By virtue of the acts alleged herein, Defendants threatened, harassed, and/or
dismissed, and/or discriminated against, Relator in the terms and conditions of his employment
after he lawfully reported what he believed to be fraudulent conduct or wrongdoing to his
superiors and corporate representatives in violation of 31 U.S.C. § 3730(h).

129. Relator seeks compensatory damages and other appropriate statutory relief

pursuant to this section.

COUNT V
(California False Claims and Reporting Act)
(Cal. Gov’t Code § 12650, et seq.)
130. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

131. By virtue of the acts alleged herein, Defendants knowingly, or acting with

reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 35 of 58

claims for payment or approval in connection with the sale of medical and/or industrial gases to
the California State Government.

132. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the California State Government to approve and pay such false and fraudulent
claims.

133. The California State Government, unaware of the falsity of the records,
statements, and claims made, used, presented, or caused to be made used, or presented by
Defendants, paid and continues to pay the claims that would not be paid but for the acts and/or
conduct of Defendants alleged herein.

134. By reason of the Defendants’ acts, the State of California has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

135. Pursuant to the California False Claims and Reporting Act, the State of California
is entitled to three times the amount of actual damages plus the maximum penalty for each and
every false or fraudulent claim, record, or statement made, used, presented, or caused to be
made, used, or presented by Defendants.

COUNT VI
(Delaware False Claims and Reporting Act)
(Del. Code Ann. Tit. 6 §§ 1201, et seq.)
136. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

137. By virtue of the acts alleged herein, Defendants knowingly, or acting with

reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent

34
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 36 of 58

claims for payment or approval in connection with the sale of medical and/or industrial gases to
the Delaware State Government.

138. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the Delaware State Government to approve and pay such false and fraudulent
claims.

139. The Delaware State Government, unaware of the falsity of the records,
statements, and claims made, used, presented, or caused to be made used, or presented by
Defendants, paid and continues to pay the claims that would not be paid but for the acts and/or
conduct of Defendants alleged herein.

140. By reason of the Defendants’ acts, the State of Delaware has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

141. Pursuant to the Delaware False Claims and Reporting Act, the State of Delaware
is entitled to three times the amount of actual damages plus the maximum penalty for each and
every false or fraudulent claim, record, or statement made, used, presented, or caused to be
made, used, or presented by Defendants.

COUNT VII
(Florida False Claims Act)
(Fla. Stat. Ann. §§ 68.081, et seq.)

142. Relator repeats and incorporates by reference the allegations above as if fully

contained herein.

143. By virtue of the acts alleged herein, Defendants knowingly, or acting with

reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 37 of 58

claims for payment or approval in connection with the sale of medical and/or industrial gases to
the Florida State Government.

144. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the Florida State Government to approve and pay such false and fraudulent
claims.

145. The Florida State Government, unaware of the falsity of the records, statements,
and claims made, used, presented, or caused to be made used, or presented by Defendants, paid
and continues to pay the claims that would not be paid but for the acts and/or conduct of
Defendants alleged herein.

146. By reason of the Defendants’ acts, the State of Florida has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

147. Pursuant to the Florida False Claims Act, the State of Florida is entitled to three
times the amount of actual damages plus the maximum penalty for each and every false or
fraudulent claim, record, or statement made, used, presented, or caused to be made, used, or
presented by Defendants.

COUNT VIII
(Georgia Taxpayer Protection Act)
(Ga. Code Ann. §§ 23-3-120, et seq.)

148. Relator repeats and incorporates by reference the allegations above as if fully

contained herein.

149. By virtue of the acts alleged herein, Defendants knowingly, or acting with

reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 38 of 58

claims for payment or approval in connection with the sale of medical and/or industrial gases to
the Georgia State Government.

150. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the Georgia State Government to approve and pay such false and fraudulent
claims.

151. The Georgia State Government, unaware of the falsity of the records, statements,
and claims made, used, presented, or caused to be made used, or presented by Defendants, paid
and continues to pay the claims that would not be paid but for the acts and/or conduct of
Defendants alleged herein.

152. By reason of the Defendants’ acts, the State of Georgia has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

153. Pursuant to the Georgia Taxpayer Protection Act, the State of Georgia is entitled
to three times the amount of actual damages plus the maximum penalty for each and every false
or fraudulent claim, record, or statement made, used, presented, or caused to be made, used, or
presented by Defendants.

COUNT IX
(Hawaii False Claims Act)
(Haw. Rev. Stat. § 1661-21, et seq.)

154. Relator repeats and incorporates by reference the allegations above as if fully

contained herein.

155. By virtue of the acts alleged herein, Defendants knowingly, or acting with

reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 39 of 58

claims for payment or approval in connection with the sale of medical and/or industrial gases to
the Hawaii State Government.

156. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the Hawaii State Government to approve and pay such false and fraudulent
claims.

157. The Hawaii State Government, unaware of the falsity of the records, statements,
and claims made, used, presented, or caused to be made used, or presented by Defendants, paid
and continues to pay the claims that would not be paid but for the acts and/or conduct of
Defendants alleged herein.

158. By reason of the Defendants’ acts, the State of Hawaii has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

159. Pursuant to the Hawaii False Claims Act, the State of Hawaii is entitled to three
times the amount of actual damages plus the maximum penalty for each and every false or
fraudulent claim, record, or statement made, used, presented, or caused to be made, used, or
presented by Defendants.

COUNT X
(Illinois Whistleblower Reward and Protection Act)
(740 Ill. Comp. Stat. §§ 175/1, et seq.)

160. Relator repeats and incorporates by reference the allegations above as if fully

contained herein.

161. By virtue of the acts alleged herein, Defendants knowingly, or acting with

reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 40 of 58

claims for payment or approval in connection with the sale of medical and/or industrial gases to
the Illinois State Government.

162. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the Illinois State Government to approve and pay such false and fraudulent
claims.

163. The Illinois State Government, unaware of the falsity of the records, statements,
and claims made, used, presented, or caused to be made used, or presented by Defendants, paid
and continues to pay the claims that would not be paid but for the acts and/or conduct of
Defendants alleged herein.

164. By reason of the Defendants’ acts, the State of Illinois has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

165. Pursuant to the Illinois False Claims and Reporting Act, the State of Illinois is
entitled to three times the amount of actual damages plus the maximum penalty for each and
every false or fraudulent claim, record, or statement made, used, presented, or caused to be
made, used, or presented by Defendants.

COUNT XI
(Indiana False Claims Act)
(Indiana Code §§ 5-11-5.5, et seq.)
166. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

167. By virtue of the acts alleged herein, Defendants knowingly, or acting with

reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent

39
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 41 of 58

claims for payment or approval in connection with the sale of medical and/or industrial gases to
the Indiana State Government.

168. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the Indiana State Government to approve and pay such false and fraudulent
claims.

169. The Indiana State Government, unaware of the falsity of the records, statements,
and claims made, used, presented, or caused to be made used, or presented by Defendants, paid
and continues to pay the claims that would not be paid but for the acts and/or conduct of
Defendants alleged herein.

170. By reason of the Defendants’ acts, the State of Indiana has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

171. Pursuant to the Indiana False Claims Act, the State of Indiana is entitled to three
times the amount of actual damages plus the maximum penalty for each and every false or
fraudulent claim, record, or statement made, used, presented, or caused to be made, used, or
presented by Defendants.

COUNT XII
(Lowa False Claims Act)
(Lowa Code Ann. §§ 685.1, et seq.)

172. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

173. By virtue of the acts alleged herein, Defendants knowingly, or acting with

reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent

40
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 42 of 58

claims for payment or approval in connection with the sale of medical and/or industrial gases to
the Iowa State Government.

174. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the lowa State Government to approve and pay such false and fraudulent claims.

175. The Iowa State Government, unaware of the falsity of the records, statements, and
claims made, used, presented, or caused to be made used, or presented by Defendants, paid and
continues to pay the claims that would not be paid but for the acts and/or conduct of Defendants
alleged herein.

176. By reason of the Defendants’ acts, the State of lowa has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

177. Pursuant to the lowa False Claims Act, the State of lowa is entitled to three times
the amount of actual damages plus the maximum penalty for each and every false or fraudulent
claim, record, or statement made, used, presented, or caused to be made, used, or presented by
Defendants.

COUNT XII
(Massachusetts False Claims Law)
(Mass. Gen. Laws ch. 12, §§ 5A, et seq.)

178. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

179. By virtue of the acts alleged herein, Defendants knowingly, or acting with
reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent

claims for payment or approval in connection with the sale of medical and/or industrial gases to

the Massachusetts State Government.

4]
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 43 of 58

180. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the Massachusetts State Government to approve and pay such false and
fraudulent claims.

181. The Massachusetts State Government, unaware of the falsity of the records,
statements, and claims made, used, presented, or caused to be made used, or presented by
Defendants, paid and continues to pay the claims that would not be paid but for the acts and/or
conduct of Defendants alleged herein.

182. By reason of the Defendants’ acts, the State of Massachusetts has been damaged,
and continues to be damaged, in a substantial amount to be determined at trial.

183. Pursuant to the Massachusetts False Claims and Reporting Act, the State of
Massachusetts is entitled to three times the amount of actual damages plus the maximum penalty
for each and every false or fraudulent claim, record, or statement made, used, presented, or
caused to be made, used, or presented by Defendants.

COUNT XIV
(Minnesota False Claims Act)
(Minn. Stat. §§ 15C.01, et seq.)

184. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

185. By virtue of the acts alleged herein, Defendants knowingly, or acting with
reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent

claims for payment or approval in connection with the sale of medical and/or industrial gases to

the Minnesota State Government.

42
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 44 of 58

186. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the Minnesota State Government to approve and pay such false and fraudulent
claims.

187. The Minnesota State Government, unaware of the falsity of the records,
statements, and claims made, used, presented, or caused to be made used, or presented by
Defendants, paid and continues to pay the claims that would not be paid but for the acts and/or
conduct of Defendants alleged herein.

188. By reason of the Defendants’ acts, the State of Minnesota has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

. 189. Pursuant to the Minnesota False Claims Act, the State of Minnesota is entitled to
three times the amount of actual damages plus the maximum penalty for each and every false or
fraudulent claim, record, or statement made, used, presented, or caused to be made, used, or
presented by Defendants.

COUNT XV
(Montana False Claims Law)
(Mont. Code Ann. §§ 17-8-402, et seq.)

190. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

191. By virtue of the acts alleged herein, Defendants knowingly, or acting with
reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent

claims for payment or approval in connection with the sale of medical and/or industrial gases to

the Montana State Government.
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 45 of 58

192. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the Montana State Government to approve and pay such false and fraudulent
claims.

193. The Montana State Government, unaware of the falsity of the records, statements,
and claims made, used, presented, or caused to be made used, or presented by Defendants, paid
and continues to pay the claims that would not be paid but for the acts and/or conduct of
Defendants alleged herein.

194. By reason of the Defendants’ acts, the State of Montana has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

195. Pursuant to the Montana False Claims Act, the State of Montana is entitled to
three times the amount of actual damages plus the maximum penalty for each and every false or
fraudulent claim, record, or statement made, used, presented, or caused to be made, used, or
presented by Defendants.

COUNT XVI
(Nevada False Claims Act)
(Nev. Rev. Stat. §§ 357.010, et seq.)

196. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

197. By virtue of the acts alleged herein, Defendants knowingly, or acting with
reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent

claims for payment or approval in connection with the sale of medical and/or industrial gases to

the Nevada State Government.

44
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 46 of 58

198. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the Nevada State Government to approve and pay such false and fraudulent
claims.

199. The Nevada State Government, unaware of the falsity of the records, statements,
and claims made, used, presented, or caused to be made used, or presented by Defendants, paid
and continues to pay the claims that would not be paid but for the acts and/or conduct of
Defendants alleged herein.

200. By reason of the Defendants’ acts, the State of Nevada has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

201. Pursuant to the Nevada False Claims Act, the State of Nevada is entitled to three
times the amount of actual damages plus the maximum penalty for each and every false or
fraudulent claim, record, or statement made, used, presented, or caused to be made, used, or
presented by Defendants.

COUNT XVII
(New Jersey False Claims Act)
(N.J. Stat. Ann. §§ 2A:32C-1, et seq.)

202. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

203. By virtue of the acts alleged herein, Defendants knowingly, or acting with
reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent

claims for payment or approval in connection with the sale of medical and/or industrial gases to

the New Jersey State Government.

45
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 47 of 58

204. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the New Jersey State Government to approve and pay such false and fraudulent
claims.

205. The New Jersey State Government, unaware of the falsity of the records,
statements, and claims made, used, presented, or caused to be made used, or presented by
Defendants, paid and continues to pay the claims that would not be paid but for the acts and/or
conduct of Defendants alleged herein.

206. By reason of the Defendants’ acts, the State of New Jersey has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

207. Pursuant to the New Jersey False Claims Act, the State of New Jersey is entitled
to three times the amount of actual damages plus the maximum penalty for each and every false
or fraudulent claim, record, or statement made, used, presented, or caused to be made, used, or
presented by Defendants.

COUNT XVII
(New Mexico Fraud Against Taxpayers Act)
(N.M. Stat. Ann., §§ 44-9-1, et seq.)

208. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

209. By virtue of the acts alleged herein, Defendants knowingly, or acting with
reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent

claims for payment or approval in connection with the sale of medical and/or industrial gases to

the New Mexico State Government.

46
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 48 of 58

210. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the New Mexico State Government to approve and pay such false and fraudulent
claims.

211. The New Mexico State Government, unaware of the falsity of the records,
statements, and claims made, used, presented, or caused to be made used, or presented by
Defendants, paid and continues to pay the claims that would not be paid but for the acts and/or
conduct of Defendants alleged herein.

212. By reason of the Defendants’ acts, the State of New Mexico has been damaged,
and continues to be damaged, in a substantial amount to be determined at trial.

213. Pursuant to the New Mexico Fraud Against Tax Payers Act, the State of New
Mexico is entitled to three times the amount of actual damages plus the maximum penalty for
each and every false or fraudulent claim, record, or statement made, used, presented, or caused to
be made, used, or presented by Defendants.

COUNT XIX
(New York False Claims Act)
(N.Y. State Fin. Law §§ 187, et seq.)

214. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

215. By virtue of the acts alleged herein, Defendants knowingly, or acting with
reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent

claims for payment or approval in connection with the sale of medical and/or industrial gases to

the New York State Government.

47
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 49 of 58

216. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the New York State Government to approve and pay such false and fraudulent
claims.

217. The New York State Government, unaware of the falsity of the records,
statements, and claims made, used, presented, or caused to be made used, or presented by
Defendants, paid and continues to pay the claims that would not be paid but for the acts and/or
conduct of Defendants alleged herein.

218. By reason of the Defendants’ acts, the State of New York has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

219. Pursuant to the New York False Claims Act, the State of New York is entitled to
three times the amount of actual damages plus the maximum penalty for each and every false or
fraudulent claim, record, or statement made, used, presented, or caused to be made, used, or
presented by Defendants.

COUNT XX
(North Carolina False Claims Act)
(N.C. Gen. Stat. Ann. 52 §§ 1-605, et seq.)

220. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

221. By virtue of the acts alleged herein, Defendants knowingly, or acting with
reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent

claims for payment or approval in connection with the sale of medical and/or industrial gases to

the North Carolina State Government.

48
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 50 of 58

222. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the North Carolina State Government to approve and pay such false and
fraudulent claims.

223. The North Carolina State Government, unaware of the falsity of the records,
statements, and claims made, used, presented, or caused to be made used, or presented by
Defendants, paid and continues to pay the claims that would not be paid but for the acts and/or
conduct of Defendants alleged herein.

224, By reason of the Defendants’ acts, the State of North Carolina has been damaged,
and continues to be damaged, in a substantial amount to be determined at trial.

225. Pursuant to the North Carolina False Claims Act, the State of North Carolina is
entitled to three times the amount of actual damages plus the maximum penalty for each and
every false or fraudulent claim, record, or statement made, used, presented, or caused to be
made, used, or presented by Defendants.

COUNT XXI
(Rhode Island False Claims Act)
(R.I. Gen. Laws, §§ 9-1.1-1, et seq.)

226. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

227. By virtue of the acts alleged herein, Defendants knowingly, or acting with
reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent

claims for payment or approval in connection with the sale of medical and/or industrial gases to

the Rhode Island State Government.

49
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 51 of 58

228. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the Rhode Island State Government to approve and pay such false and fraudulent
claims.

229. The Rhode Island State Government, unaware of the falsity of the records,
statements, and claims made, used, presented, or caused to be made used, or presented by
Defendants, paid and continues to pay the claims that would not be paid but for the acts and/or
conduct of Defendants alleged herein.

230. By reason of the Defendants’ acts, the State of Rhode Island has been damaged,
and continues to be damaged, in a substantial amount to be determined at trial.

231. Pursuant to the Rhode Island False Claims Act, the State of Rhode Island is
entitled to three times the amount of actual damages plus the maximum penalty for each and
every false or fraudulent claim, record, or statement made, used, presented, or caused to be
made, used, or presented by Defendants.

COUNT XXII
(Tennessee False Claims Act)
(Tenn. Code Ann. §§ 4-18-101, et seq.)

232. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

233. By virtue of the acts alleged herein, Defendants knowingly, or acting with
reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent

claims for payment or approval in connection with the sale of medical and/or industrial gases to

the Tennessee State Government.

50
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 52 of 58

234. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the Tennessee State Government to approve and pay such false and fraudulent
claims.

235. The Tennessee State Government, unaware of the falsity of the records,
statements, and claims made, used, presented, or caused to be made used, or presented by
Defendants, paid and continues to pay the claims that would not be paid but for the acts and/or
conduct of Defendants alleged herein.

236. By reason of the Defendants’ acts, the State of Tennessee has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

237. Pursuant to the Tennessee False Claims Act, the State of Tennessee is entitled to
three times the amount of actual damages plus the maximum penalty for each and every false or
fraudulent claim, record, or statement made, used, presented, or caused to be made, used, or
presented by Defendants.

COUNT XXIII
(Vermont False Claims Act)
(32 V.S.A. §630, et seq.)

238. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

239. By virtue of the acts alleged herein, Defendants knowingly, or acting with
reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent

claims for payment or approval in connection with the sale of medical and/or industrial gases to

the Vermont State Government.

51
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 53 of 58

240. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the Vermont State Government to approve and pay such false and fraudulent
claims.

241. The Vermont State Government, unaware of the falsity of the records, statements,
and claims made, used, presented, or caused to be made used, or presented by Defendants, paid
and continues to pay the claims that would not be paid but for the acts and/or conduct of
Defendants alleged herein.

242. By reason of the Defendants’ acts, the State of Vermont has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

243. Pursuant to the Vermont False Claims Act, the State of Vermont is entitled to
three times the amount of actual damages plus the maximum penalty for each and every false or
fraudulent claim, record, or statement made, used, presented, or caused to be made, used, or
presented by Defendants.

COUNT XXIV
(Virginia Fraud Against Taxpayers Act)
(Va. Code Ann. §§ 8.01-216.1, et seq.)

244. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

245. By virtue of the acts alleged herein, Defendants knowingly, or acting with
reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent

claims for payment or approval in connection with the sale of medical and/or industrial gases to

the Virginia Commonwealth Government.

52
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 54 of 58

246. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the Virginia Commonwealth Government to approve and pay such false and
fraudulent claims.

247. The Virginia Commonwealth Government, unaware of the falsity of the records,
statements, and claims made, used, presented, or caused to be made used, or presented by
Defendants, paid and continues to pay the claims that would not be paid but for the acts and/or
conduct of Defendants alleged herein.

248. By reason of the Defendants’ acts, the Commonwealth of Virginia has been
damaged, and continues to be damaged, in a substantial amount to be determined at trial.

249. Pursuant to the Virginia Fraud Against Taxpayers Act, the Commonwealth of
Virginia is entitled to three times the amount of actual damages plus the maximum penalty for
each and every false or fraudulent claim, record, or statement made, used, presented, or caused to
be made, used, or presented by Defendants.

COUNT XXV
(District of Columbia False Claims Act)
(D.C. Code Ann. §§ 2-308.03, et seq.)

250. Relator repeats and incorporates by reference the allegations above as if fully
contained herein.

251. By virtue of the acts alleged herein, Defendants knowingly, or acting with
reckless disregard for the truth, presented and/or caused to be presented, false or fraudulent

claims for payment or approval in connection with the sale of medical and/or industrial gases to

the District of Columbia.
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 55 of 58

252. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted and/or falsified material
facts, to induce the District of Columbia to approve and pay such false and fraudulent claims.

253. The District of Columbia, unaware of the falsity of the records, statements, and
claims made, used, presented, or caused to be made used, or presented by Defendants, paid and
continues to pay the claims that would not be paid but for the acts and/or conduct of Defendants
alleged herein.

254. By reason of the Defendants’ acts, the District of Columbia has been damaged,
and continues to be damaged, in a substantial amount to be determined at trial.

255. Pursuant to the District of Columbia False Claims Act, the District of Columbia is
entitled to three times the amount of actual damages plus the maximum penalty for each and
every false or fraudulent claim, record, or statement made, used, presented, or caused to be
made, used, or presented by Defendants.

PRAYER FOR RELIEF

WHEREFORE, for each of these claims, the Qui Tam Plaintiff request the following
relief from each of the Defendants, jointly and severally, as to the federal claims:

a. Three times the amount of damages that the Government sustained because of the
acts of Defendants;

b. A civil penalty of $11,000 for each violation;

c. An award to the Qui Tam Plaintiff for collecting the civil penalties and damages;
d. Award of an amount for reasonable expenses necessarily incurred;

e. Award of the Qui Tam Plaintiff reasonable attorneys’ fees and costs;

f. Interest;

54
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 56 of 58

g. Such relief as is appropriate under the provisions of 31 U.S.C. § 3730(h) of the
False Claims Act for retaliatory discharge, including: (1) two times the amount of back pay with
appropriate interest; (2) compensation for special damages sustained by Relator in an amount to
be determined at trial; (3) litigation costs and reasonable attorneys’ fees; (4) such punitive
damages as may be awarded under applicable law; and (5) reasonable attorneys’ fees and
litigation costs in connection with Relator’s Section (h) claim;

h. Such further relief as the Court deems just.

WHEREFORE, for each of these claims, the Qui Tam Plaintiff requests the following relief
from each of the Defendants, jointly and severally, as to the State claims:

A. Relator and each names State Plaintiff be awarded statutory damages in an
amount equal to three times the amount of actual damages sustained by each State as a result of
Defendants’ actions, as well as the maximum statutory civil penalty for each violation by
Defendants within each State, all as provided by:

Cal. Govt. Code § 12651;

6 Del. C. § 1201;

Fla. Stat. Ann. § 68.082;

Ga. Code Ann. § 23-3-121;

Haw. Rev. Stat. § 661-21;

740 Ill. Comp. Stat. § 175/3;
Ind. Code § 5-11-5.5-2;

Iowa Code Ann. § 685.2;

Mass. Gen. Laws Ch. 12 § 5B;
Minn. Stat. § 15C.02;

Mont. Code Ann. § 17-8-403(2);
Nev. Rev. Stat. Ann. § 357.040;
N.J. Stat. Ann. § 2A:32C-3;
N.M. Stat. Ann. § 27-14-4 and § 44-9-3;
N.Y. Fin. Law § 189.1(g);

N.C. Gen. Stat. Ann. 52 § 1-607;
R.I. Gen. Laws § 9-1.1-3;

Tenn. Code Ann. § 4-18-103;

32 V.S.A. §630;

Va. Code Ann. § 8.01-216.3;

55
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 57 of 58

D.C. Code Ann. § 2-308.14;

B. Relator be awarded his relator’s share of any judgment to the maximum amount

provided pursuant to:

Cal. Govt. Code § 12651(g)(2);
6 Del. C. § 1205;

Fla. Stat. Ann. § 68.085;

Ga. Code Ann. § 23-3-122(g);
Haw. Rev. Stat. § 661-27;

740 Hl. Comp. Stat. § 175/4(d);
Ind. Code § 5-11-5.5-6;

lowa Code Ann. § 685.3;

Mass. Gen. Laws Ch. 12 § 5F;
Minn. Stat. § 15C.13;

Mont. Code Ann. § 17-8-410;
Nev. Rev. Stat. Ann. § 357.210;
N.J. Stat. Ann. § 2A:32C-7;
N.M. Stat. Ann. § 27-14-9 and § 44-9-7;
N.Y. Fin. Law § 190.6;

N.C. Gen. Stat. Ann. 52 § 1-610;
R.L. Gen. Laws § 9-1.1-4;
Tenn. Code Ann. § 71-5-183;
32 V.S.A. §635(b);

Va. Code Ann. § 8.01-216.7;
D.C. Code Ann. § 2-308.15;

C. Relator be awarded all costs and expenses associated with each of the pendent

State claims, plus attorney’s fees as provided pursuant to:

Cal. Govt. Code § 12652(g)(8);
6 Del. C. § 1205;

Fla. Stat. Ann. § 68.086;

Ga. Code Ann. § 23-3-121(c);
Haw. Rev. Stat. § 661-27;

740 Ul. Comp. Stat. § 175/4(d);
Ind. Code § 5-11-5.5-6;

Iowa Code Ann. § 685.2;
Mass. Gen. Laws Ch. 12 § 5F;
Minn. Stat. § 15C.12;

Mont. Code Ann. § 17-8-411;
Nev. Rev. Stat. Ann. § 357.180;
N.J. Stat. Ann. § 2A:32C-8;

56
Case 1:16-cv-03993-VSB Document 7 Filed 11/14/18 Page 58 of 58

N.M. Stat. Ann. § 27-14-9 and § 44-9-7;
N.Y. Fin. Law § 190.7;

N.C. Gen. Stat. Ann. 52 § 1-613;

R.I. Gen. Laws § 9-1.1-4;

Tenn. Code Ann. § 71-5-183;

32 V.S.A. §630 (c);

Va. Code Ann. § 8.01-216.7;

D.C. Code Ann. § 2-308.15;

D. Relator and the State Plaintiffs be awarded such other and further relief as the
Court may deem to be just and proper.

DEMAND FOR JURY TRIAL

Relator hereby demands trial by jury.

Dated: May 27, 2016 Respectfully submitted,

Af 2
Pa dB. Harrison
iro LLC

830 Morris Turnpike, 2"4 Floor
Short Hills, NJ 07078

Tel: (973) 232-0882

Fax: (973) 232-0887

Robert A. Magnanini

Stone & Magnanini LLP

100 Connell Drive, Ste. 2100
Berkeley Heights, NJ 07922
Tel: (973) 218-1111

Attorneys for Plaintiff-Relator

57
